BYE, Circuit Judge,
with whom MURPHY, MELLOY, and KELLY, Circuit Judges, join, dissenting.
I would deny the motion to vacate the stay of execution entered by the district court on June 12, 2014.
First, I point out the Court’s failure to acknowledge the appropriate standard of review in this matter. A district court’s order granting a stay of execution is reviewed for an abuse of discretion. Jones v. Hobbs, 604 F.3d 580, 581 (8th Cir.2010). It is unclear to me how the district court can be said to have abused its discretion in granting a stay of Winfield’s execution. The district court correctly identified Young v. Hayes, 218 F.3d 850 (8th Cir.2000), as controlling precedent, and properly applied Young to the claims raised by Winfield. Winfield alleged Missouri Department of Corrections (“MDOC”) officials deliberately interfered with his clemency petition by threatening and harassing Terry Cole, the laundry director at Potosi Correctional Center, where Winfield is incarcerated, which, according to Young, is sufficient to state a claim under the Due Process Clause.
The Court acknowledges as it must that Justice O’Connor’s plurality opinion in Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 288-89, 118 S.Ct. 1244, 140 L.Ed.2d 387 (1998), supports the conclusion that a state’s arbitrary action during a clemency process might be a due process violation. This Court first applied Justice O’Connor’s opinion in Young, 218 F.3d at 850. There, we ruled “[t]he Constitution of the United States does not require that a state have a clemency procedure, but ... it does require that, if such a procedure is created, the state’s own officials refrain from frustrating it[.]” Id. at 853. This Court clarified this standard to say that a state may not “deliberately interfere! ] with [a prisoner’s] efforts to present evidence to the governor in connection with [the prisoner’s] clemency proceeding.” Roll v. Carnahan, 225 F.3d 1016, 1018 (8th Cir.2000) (affirming dismissal of a claim which did not so allege).
This, indeed, is minimal. Courts need not search for a metaphorical coin flip, or an arbitrary denial of access. Instead, we only need ask that states do not deliberately disobey their own rules regarding *635clemency procedures. Here, Missouri’s clemency procedure is set forth by state law. The Governor of Missouri is authorized to grant clemency. See Mo. Const, art. IV, § 7; Mo. Rev. St. § 217.800(1). To do so, the Governor may “appoint a board of inquiry whose duty it shall be to gather information, whether or not admissible in a court of law, bearing upon whether or not a person condemned to death should be executed or reprieved or pardoned.” Mo. Ann. Stat. § 552.070. The statute goes on to mandate “the duty of all persons and institutions to give information and assistance to the board[.]” Id. (emphasis added). In order to determine minimal due process, then, this Court should ask whether a Missourian, duty-bound to assist in the clemency proceeding, deliberately interfered with or frustrated another from giving information to the board. We need not consider whether the state’s actions amounted to a coin flip, especially when Missouri’s laws are so clear as to what is minimally required.
Here, the MDOC’s actions cannot simply be classified as an arbitrary denial of access to any clemency process, for its conduct was much worse. Instead, the MDOC took affirmative steps to actively frustrate Winfield’s efforts to present a clemency petition to the Governor. The MDOC was duty-bound to assist the clemency procedure. Assisting cannot co-exist with a retaliatory investigation against an individual following his own duty to assist the clemency procedure. Thus, Winfield’s allegations satisfy the standard this Court set forth. Woodard, 523 U.S. at 288-89, 118 S.Ct. 1244; Young, 218 F.3d at 850; Roll, 223 F.3d at 1018; Noel v. Norris, 336 F.3d 648, 649 (8th Cir.2003) (“[I]f the state actively interferes with a prisoner’s access to the very system that it has itself established for considering clemency petitions, due process is violated.”). Having concluded Winfield successfully alleged a due process violation, the district court correctly concluded Winfield was likely to succeed on the merits and, thus, a stay of execution was not an abuse of discretion.
Finally, the State’s decision to submit Mr. Cole’s retracted statement to the Governor’s office does not eliminate the due process violation or render Winfield’s case moot. See Young, 218 F.3d at 852. It was the State’s “heavy burden” to demonstrate the MDOC would not attempt to further coerce Mr. Cole or interfere with his or other employees’ efforts to support Win-field’s clemency petition, and the State failed to do so. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000). As the district court noted, a reasonable trier of fact could conclude Mr. Cole’s change of heart and unwillingness to support Winfield’s clemency was the result of ongoing pressure from the MDOC. The State does not contend that Winfield’s allegations of intimidation are without merit, and, in fact, it implicitly concedes the allegations are true. Due to the MDOC’s previous interference with one employee’s efforts to support Win-field’s clemency, it was not an abuse of discretion for the district court to conclude the intimidation and interference could be reasonably expected to recur.
Because the district court thoughtfully considered Winfield’s allegations, conducted a thorough evidentiary hearing, and properly applied controlling Eighth Circuit and Supreme Court precedent, I do not see how it can have abused its discretion. Therefore, I respectfully dissent.